Citation Nr: 1222647	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 06-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a liver condition.

2. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder. 

3. Entitlement to service connection for hearing loss in the right ear.

4. Entitlement to service connection for hearing loss in the left ear. 

5. Entitlement to service connection for a heart condition. 

6. Entitlement to service connection for a low back disability.

7. Entitlement to service connection for a neck disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The July 2005 rating decision denied the Veteran's petition to reopen claims for service connection for back and neck disabilities, and denied service connection for a liver condition, a psychiatric disorder, bilateral hearing loss, and a heart condition. In a January 2010 decision, the Board granted the Veteran's petition to reopen claims for service connection for back and neck disabilities. 

The Board has rephrased the Veteran's claim for generalized anxiety disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in September 2006 before the undersigned. A copy of the transcript has been associated with the claims file. 

The issues of entitlement to service connection for a liver condition, a low back disability, a neck disability, a heart condition, and hearing loss in the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The findings of the March 2010 VA examiners are competent medical evidence. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a psychiatric disorder that began during active service or is related to an incident of service. 

3. The Veteran has not been shown to have right ear hearing loss that manifested in service or within one year thereafter, or current bilateral hearing loss that is causally or etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The Veteran's acquired psychiatric disorder was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria for entitlement to service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's claim for service connection for left ear hearing loss in April 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in March 2006, December 2007, and January 2010. The March 2006 and January 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The Veteran's claim was readjudicated in the November 2011 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, records from the Social Security Administration (SSA) and the transcript of his September 2006 hearing. 

The RO provided the Veteran a VA audiology examination in March 2010. With regard to the Veteran's right ear, the examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. Further, the Veteran's right ear hearing loss has not met the regulatory criteria to be considered a disability for VA purposes and his claim is being denied on that basis. 38 C.F.R. § 3.385. The examination as it pertains to his left ear is discussed in the remand section below.  

This case was remanded in October 2007 so that SSA and private medical records could be obtained. It was remanded in January 2010 so that the Veteran's Official Military Personnel File could be obtained and that he could undergo VA examinations. With the exception of obtaining the Veteran's Official Military Personnel File, the RO complied with the Board's remand directive. The Veteran's Official Military Personnel File was located in his claims file at the time of the remand. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hearing loss) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is the result of emotional strain during service. Because there is competent medical and lay evidence linking his current disability to his period of active service, the claim will be granted. 

The Veteran has been diagnosed with generalized anxiety disorder and major depressive disorder, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. His service treatment records show that in February 1977 he was "under emotional strain." At his September 2006 hearing, the Veteran testified that while he was in service, his wife developed a brain tumor and at the same time his son was hospitalized with double pneumonia. The other evidence of record shows that the Veteran has consistently reported his family's health problems during service, in the context of his seeking of mental health counseling. 

The Veteran is competent to testify as to observable symptoms such as how he felt while his wife and son were sick. Further, the Board finds his testimony credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The February 1977 STR noting emotional strain and the Veteran's description of his family's health problems meet the second requirement of a service connection claim: an in-service incident. Hickson, 12 Vet. App. at 253.

The Veteran underwent a VA examination in March 2011. He was diagnosed with depressive disorder with anxiety features. The examiner noted that the Veteran's excessive alcohol abuse appeared to have manifested "somewhat" prior to service and worsened during service. The Veteran reported the onset of depressive symptoms in 1976. However, the examiner noted that there was some evidence of the Veteran feeling depressed during his childhood. The examiner noted that in February 1977 when the Veteran's STRs noted "emotional strain" that "it is clear that the Veteran was experiencing some stress due to his wife's illness and the refusal of the military to allow him to visit his family." She noted that the documentation was not completely clear as to whether the Veteran's drinking was a symptom of an underlying mental disorder. The examiner was unable to provide an opinion without speculating because there was no mention of any psychotic episodes by history. Further, the Veteran's history showed "gross indications of incidents of emotional and physical abuse" along with domestic violence and neglect. She found that the Veteran appeared to have made a fair adjustment prior to entering the military and she could not conclude whether his mental disorder was a result of his service or his childhood. 

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). In this case, the examiner provided an explanation as to why she could not provide an opinion. Therefore, the examination is adequate, but is not probative evidence. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In April 2007, Dr. F. A., the Veteran's private physician, opined that the Veteran's depression was incurred in service. Dr. F. A. stated that he had reviewed the Veteran's military, VA, and civilian records. He noted that an October 1976 STR required him to stop drinking beer for one week to determine whether he had a kidney infection, and that February 1977 STRs noted that he was a heavy drinker and that he was under emotional strain. Dr. F. A. concluded that "[t]hese are classic symptoms of [the Veteran's] self-medicating for his depression and anxiety."

The March 2010 VA opinion is not probative evidence in support of or against the Veteran's claim. The April 2007 opinion from Dr. F. A. provides probative evidence in support of the Veteran's claim. There is no evidence of any other intercurrent cause for the Veteran's current psychiatric disorder. 

The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

In light of the above, service connection is warranted in this case because Dr. F. A.'s opinion satisfies the third element of a service connection claim, a nexus. Hickson, 12 Vet. App. at 253. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Hearing Loss

The Veteran contends that his he has bilateral hearing loss as a result of military service. Because the Veteran's level of hearing loss in his right ear does not meet the regulatory threshold to be considered a disability for VA purposes, service connection for the right ear will be denied. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent an audiogram at a VA facility in November 2004. His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
5
25
25
LEFT
--
20
15
35
40

The average pure tone threshold was 19 in the right ear and 28 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. 

In March 2011, he underwent a VA audiology examination. His pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
5
25
20
LEFT
--
20
10
30
15

The average pure tone threshold was 19 in the right ear and 24 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in both ears. 

With regard to the Veteran's right ear, at no time during the appeal period has right ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385. Additionally the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent. Thus, his right ear hearing loss does not meet the criteria to qualify as a disability for VA purposes. 38 C.F.R. § 3.385 (2010). Service connection for right ear hearing loss is therefore not warranted. See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

In the present case, the Board does not doubt the Veteran's ability to perceive changes in his audiological acuity. However, a grant of service connection for right ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385. Absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time. 

Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110. In the absence of competent evidence that the Veteran currently has right ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

The preponderance of the evidence is against the claim, and service connection for right ear hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for right ear hearing loss is denied. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Board has granted service connection for an acquired psychiatric disorder. The record shows that the Veteran drank heavily in service and for a period of years following service. He has been diagnosed with cirrhosis of the liver, diffuse fatty infiltration of the liver, and hepatitis c. However, there is no evidence of record to provide a nexus between the Veteran's current liver condition and his period of active service, or to his now service-connected psychiatric disorder. The Board does not have sufficient medical evidence to ascertain whether his currently diagnosed liver condition is related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

With regard to his heart condition, in March 2010 a VA examiner diagnosed the Veteran with a patent foramen ovale that was stable with medical management. The examiner found no other heart condition and did not provide an etiology opinion. The November 2011 SSOC denied the Veteran's claim in part because there was no evidence that he had a heart condition. However, in January 2012, the Veteran submitted private medical evidence showing that he had a myocardial infarction. He did not waive initial RO consideration of this evidence and the Board must again remand the claim. 38 C.F.R. § 20.1304(c) (2011). 

This new evidence renders the March 2010 VA examination inadequate because it is not based upon accurate facts and does not provide an etiology opinion. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311. On remand, an addendum to the March 2010 examination must be sought from the same examiner, or a new examination must be scheduled if the March 2010 examiner is no longer available. 

In March 2010 the Veteran underwent a VA spine examination. The examiner diagnosed the Veteran with spondylolysis of L5 with spondylolisthesis of L5-S1. The examiner noted that the Veteran was seen in service for a soft tissue injury of the lumbar spine in 1976 with minimal findings. The examiner noted that a letter from Dr. F. A. "offers no facts to support that [the Veteran's] back is caused by injury in service. I find no new material to support reopening his claim."  The examiner noted that the claims file was present and that it "will be reviewed in its entirety."  

However, in a March 2010 statement, the Veteran asserted that he asked the examiner if he read the remand and the examiner did not know about the remand. It is the Veteran's account that the examiner told him that he would be "up for days" if he read the claims file in its entirety. 

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The Board's January 2010 remand instruction directed the examiner to determine whether the Veteran had a lumbar spine disability that was caused by his period of service or manifested within one year of separation from service. 

The examiner did not provide an etiology opinion, instead he opined that Dr. F. A.'s letter was not new and material evidence sufficient to reopen a claim. This is a legal, not a medical determination. On remand, an addendum opinion must be obtained so that the examiner may state whether the claims file was reviewed as directed by the remand, and provide an opinion as to the etiology of the Veteran's back disability, to include whether it manifested within a year of separation from service. 

With regard to the Veteran's neck disability, the March 2010 VA examination report did not provide an etiology opinion. The Veteran was diagnosed with degenerative disc disease at C6-7 but the examiner did not discuss whether it originated in service or manifested within one year of separation from service. 

Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). On remand, and addendum to the March 2010 examination report must be obtained so that the examiner may provide an etiology opinion for the Veteran's neck disability. 

With regard to the Veteran's left ear hearing loss, it did not meet the disability threshold set forth in 38 C.F.R. § 3.385 at his March 2010 examination. However, at his November 2004 audiogram, his auditory threshold at 4000 Hertz was 40 decibels, which meets the criteria for impaired hearing. 38 C.F.R. § 3.385. In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. Therefore, the Veteran's left ear hearing loss meets the criteria to be considered a disability under VA regulations for the purposes of this appeal. 

At his March 2010 examination, the examiner concluded that the Veteran's audiometric thresholds at entry and separation did not reveal bilateral hearing loss. The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The March 2010 VA examiner concluded that the Veteran's hearing loss was due to presbycusis (age related hearing loss) and that its etiology was a combination of environmental and genetic factors. However, the examiner did not address the records of multiple in-service upper respiratory infections, including treatment for dizziness and a left ear ache in February 1977. Further, VA treatment from August 2004 and November 2004 show that the Veteran had dizziness, a healed perforated eardrum, and viral laybrinthitis. Lastly, the Veteran has asserted that his hearing loss has been present continuously since 1974. On remand, the examiner must comment on the Veteran's in-service treatment and post service treatment, as well as the Veteran's assertion of continuity of symptomatology. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, schedule the Veteran for a liver examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a liver condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by his service connected psychiatric disorder. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a liver condition as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) A June 2005 VA biopsy report showing histologic changes compatible with cirrhosis.

2) An April 2009 VA treatment record showing diffuse fatty infiltration of the liver. 

3) VA treatment records indicating a history of alcohol abuse. 

4) Dr. F. A.'s April 2007 statement regarding the Veteran's self medication with alcohol during service.

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must state whether the Veteran has a liver condition and list all applicable diagnoses. For each diagnosis rendered, provide an opinion as to whether the Veteran's liver condition began during active service, is related to any incident of service, or was caused by his service connected psychiatric disorder. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the Veteran's claims file to the examiner who conducted the March 2010 heart examination. If that examiner is no longer available, schedule the Veteran for a heart examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran has a heart condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a heart condition as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) January 2012 private medical records showing that the Veteran had a myocardial infarction.
	
2) The report of the March 2010 VA examination. 

* If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* For an addendum opinion or a new examination, the examiner must state whether the Veteran has a heart condition and list all applicable diagnoses. For each diagnosis rendered, provide an opinion as to whether the Veteran's heart condition began during active service or is related to any incident of service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Return the Veteran's claims file to the examiner who conducted the March 2010 spine examination. If that examiner is no longer available, schedule the Veteran for a heart examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran has a lumbar and/or cervical spine condition that had its onset or was aggravated during active service, is otherwise related to any incident of service, or manifested within one year of separation from service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and THE EXAMINER MUST SPECIFICALLY ACKNOWLEDGE RECEIPT AND REVIEW OF THESE MATERIALS IN ANY REPORTS GENERATED. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a lumbar and/or cervical spine condition as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) STRs from October and November 1976 showing complaints of low back pain.

2) STRs from February 1977 wherein the Veteran reported constant, severe headaches and had a bump on the back of his head.

3) The April 2007 letter from Dr. F. A., in which he opines that the Veteran's cervical spine and low back disorders were incurred during military service. 

4) A VA MRI report from November 1997 indicating that the Veteran fell from his house in September 1997 and subsequently was found to have disc protrusions at C4/5, C5/6, and C6/7.

5) A January 2002 VA record wherein the Veteran reported the onset of neck pain in 1998 after falling from his house. 

6) A November 2005 VA treatment record wherein the Veteran asserted that he had neck pain since he was "slammed in the head" during service while working on an armored personnel carrier. 

7) The report of the March 2010 VA examination. 

* If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* For an addendum opinion or a new examination, the examiner must state whether the Veteran has a lumbar and/or cervical spine disability and list all applicable diagnoses. FOR EACH DIAGNOSIS RENDERED, provide an opinion as to whether the Veteran's lumbar and/or cervical spine condition began during active service, is related to any incident of service, or manifested within one year of separation from service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Return the Veteran's claims file to the examiner who conducted the March 2010 audiology examination. If that examiner is no longer available, schedule the Veteran for a audiology examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran has hearing loss in his left ear that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has hearing loss in his left ear as a result of any in-service incident or manifested within one year of separation from service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) STRs including the Veteran's August 1974 and April 1977 audiograms, and records of multiple in-service upper respiratory infections, including treatment for dizziness and a left ear ache in February 1977.
	
2) Records of VA treatment from August 2004 to November 2004 for sensorineural and mixed hearing loss, dizziness, a healed perforated eardrum, and viral labyrinthitis. 

3) The report of the March 2010 VA examination. 

* If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* For an addendum opinion or a new examination, the examiner must state whether the Veteran has left ear hearing loss and provide an opinion as to whether it began during active service, is related to any incident of service, or manifested within one year of separation from service. The examiner must comment on the Veteran's in-service and post-service treatment for an earache, dizziness, and labyrinthitis. The examiner must also comment on the Veteran's assertion that his hearing loss began in service and has been continuously present since then. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


